Citation Nr: 0838540	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-08 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include major depression.

2.  Entitlement to service connection for Hepatitis C. 

3.  Entitlement to service connection for lumbar 
radiculopathy, post-operative, with fusion of L4-S1, claimed 
as a back condition 

4.  Entitlement to service connection for decreased visual 
acuity, to include as a result of toxoplasmosis.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran appeared at a hearing at the RO before the 
undersigned in June 2008.  

In an unappealed decision issued in November 1976, the RO 
denied entitlement to service connection for a nervous 
condition.  The only condition considered by the RO was 
passive aggressive personality disorder.  Medical evidence 
received since the November 1976 decision shows diagnoses of 
major depression and depression.  A claim based on a new 
diagnosis is adjudicated as a new claim without regard to 
prior denials.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).

The issues of service connection for decreased visual acuity, 
to include as a result of toxoplasmosis, lumbar 
radiculopathy, and a psychiatric disorder, to include major 
depression, are remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  



FINDING OF FACT

Hepatitis C was not manifested during active service, and is 
not related to a disease or injury during active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service nor may hepatitis be presumed to have been incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

As it relates to the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for a psychiatric disorder, the Board notes that 
the VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on 
the question of whether new and material evidence has been 
received, further assistance is not required to substantiate 
that element of the claim. 

As it relates to the issue of service connection for 
Hepatitis C, in a letter dated in August 2005, the RO 
provided the veteran with a letter that informed him of the 
evidence needed to substantiate entitlement to service 
connection.  The letter also told him what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The letter also told him to submit 
relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's status has been substantiated.  The August 2005 
letter told him that to substantiate the claim there must be 
evidence of a current disability and a link between the 
disability and service.  He was provided with notice as to 
the disability rating and effective date elements of the 
claim in an October 2006 letter.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the notices.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available VA and 
private treatment records have been obtained.

The veteran has not been afforded a VA examination.  The VCAA 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As discussed below, there is no competent and credible 
evidence that Hepatitis C may be related to service.  Hence 
an examination is not required.  


Service Connection

Service connection will be granted if it is shown that the 
veteran has disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a chronic disease is diagnosed in service, and any time 
thereafter, no matter how remote in time from service; 
service connection will be conceded.  38 C.F.R. § 3.303(d).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service even though there is no 
evidence of such disease during such period of service. 38 
U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

For veteran's exposed to herbicides, the following diseases 
shall be service-connected if the requirements of 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; Multiple 
myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, or porphyria 
cutanea tarda, shall have become manifest to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.

If a chronic disease, such as hepatitis, becomes manifest to 
a compensable degree within one year of service, service 
connection will be presumed.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Hepatitis C is not among the diseases presumptively service 
connected in veterans exposed to herbicides.  38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.309.  The veteran could still establish 
service connection with competent evidence relating the 
disability to AO exposure or another disease or injury in 
service.  Stefle v. Nicholson, 21 Vet App 120 (2007); see 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The veteran's service medical records are devoid of any 
findings or diagnoses of Hepatitis C.  The first medical 
finding of Hepatitis C did not occur until the 2000's.

The veteran maintains that his current Hepatitis C is related 
to his period of service in Vietnam.  He has testified that 
there were several incidents in service, which he believes 
exposed him to Hepatitis C.  The veteran has specifically 
testified that he received air jet inoculations and was 
exposed to blood from other soldiers in service. 

At his June 2008 hearing, the veteran testified that 
Hepatitis C was first diagnosed in 2005.  He said that his 
current private physician told him that he could have had 
hepatitis C for years.  No one had ever told him what caused 
his Hepatitis C.  The veteran stated that he only injected 
drugs on one occasion in service and that he used a "clean" 
needle.  He testified that he was exposed to bloody people in 
service and that he had sores on his body while in service.  

The veteran has met the first criterion for a grant of 
service connection for Hepatitis C as he has a current 
diagnosis of Hepatitis C.  

As to the veteran's claim that his Hepatitis C results from 
air gun injections received in service, the Board notes that 
in a June 2004 VA Fast Letter 04-13, the Acting Director of 
VA's Compensation and Pension service observed that it was 
biologically plausible for air gun injectors to transmit 
infections with the Hepatitis C virus.  However, and most 
noteworthy in this matter, she also noted the lack of 
scientific evidence documenting such transmission.  She 
further noted that the highest prevalence of Hepatitis C 
infection was among those with repeated direct percutaneous 
(through skin) exposure to blood (for example, injection drug 
users).  She also noted that since the 1990s, injection drug 
use had been the principal mode of transmission of Hepatitis 
C infection.  She further observed that the virus could 
potentially be transmitted with the reuse of needles for 
tattoos and that occupational exposure might occur in the 
health care setting.  Finally, she noted that the source of 
infection was unknown in 30 percent of chronic Hepatitis C 
cases.  Therefore, she concluded that in cases where an 
examiner believed air gun injection was the source, the 
examiner had to supply full rationale.

Were the appellant's report of residual blood on the air gun 
deemed wholly credible, there is still no competent medical 
evidence supporting the veteran's belief that it was that 
incident that caused the disorder in question.  

While the veteran is competent to describe having been 
exposed to bloody soldiers in service, he, as a lay person, 
lacks the medical expertise to provide an opinion as to 
whether an etiological relationship exists between his 
current Hepatitis C and any event during service, including 
being exposed to bloody soldiers.  His assertions in this 
regard are not probative of whether his current Hepatitis C 
is related to being exposed to soldiers who had blood on them 
in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
There is no competent evidence of a relationship between 
current Hepatitis C and the veteran's exposure to other 
bloody soldiers in service.  

The Board does note that the veteran was found to have an 
extreme narcotic addiction in service.  The Board observes 
that no compensation shall be paid if the disability 
resulting from injury or disease in service is a result of 
the veteran's abuse of drugs.  38 U.S.C.A. § 1110.  Direct 
service connection may be granted only when a disability or 
cause of death was incurred or aggravated in line of duty, 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301.

In this case, post-service medical records fail to establish 
a causal relationship or linkage between any current 
Hepatitis C and the veteran's period of service.  
Furthermore, there is no competent evidence of a relationship 
between any current Hepatitis C and his period of service, 
including exposure to AO.  


ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder, to include 
major depression, is reopened.

Service connection for Hepatitis C is denied.  


REMAND

As it relates to the issue of service connection for lumbar 
radiculopathy, the Board notes that the veteran was seen with 
complaints of low back pain on several occasions during 
service, including a diagnosis of strain being rendered.  The 
Board further observes that the veteran is in receipt of ha 
parachutist badge and that the inservice medical records 
report at least one incident where the veteran sustained 
injuries while performing a parachute jump.  

The Board does note that the veteran sustained injuries to 
his back subsequent to service which resulted in the 
performance of two laminectomies.  

At his June 2008 hearing, the veteran testified that he was 
injured when parachuting out of an airplane while at Fort 
Bragg.  He also testified as to having seen a medic in 
Vietnam for back problems.  The veteran reported that his 
back problems started in service and that they continued up 
until the time of his first post service back injury.  The 
veteran stated that he had back problems to the present time.  

As to the issue of service connection for decreased visuals 
acuity, to include as a result of toxoplasmosis, the Board 
notes that the veteran was seen on several occasions in 
service with complaints of eye problems, including blurry 
eyes.  In June 1970, the veteran's eyes were noted to be 
infected.  

Subsequent to service, the veteran has been diagnosed as 
having toxoplasmosis in his left eye, with one of the effects 
being blurriness.  At his June 2008 hearing, the veteran 
testified as to having gone to sick hall for eye problems on 
several occasions during service.  The veteran indicated that 
his eyes were running on him and he was given medication to 
put in them.  The veteran testified as to having floaters, 
runny eyes, and mucous in his eyes while in service.  He 
noted that he had been told by a physician that his current 
toxoplasmosis had started in service but that the physician 
was deceased.  The veteran testified that the symptoms that 
he currently had were the same as those that he had in 
service.  

The Board notes that under the VCAA, VA is obliged to provide 
an examination when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has provided competent testimony as to low back 
and visual acuity problems and a continuity of symptomatology 
between the current disability and service.  His testimony is 
sufficient to trigger VA's duty to provide an examination.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
Examinations are needed to determine whether the veteran has 
current low back and visual acuity problems related to 
service. 

The same is true for the veteran's claim for service 
connection for a psychiatric disorder as he has been shown to 
currently have a psychiatric disorder for which service 
connection can be granted and has testified as to a 
continuity of symptomatology between his inservice and 
current psychiatric problems.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any current acquired psychiatric 
disorder.  The claims folder should be 
made available to the examining physician 
for review.

The examiner should answer the following 
question:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current psychiatric disorder, if 
found, is related to the veteran's period 
of active service?  The examiner should 
provide rationale for this opinion.

2.  The veteran should be scheduled for a 
VA eye examination to determine the 
etiology of any current eye disorder.  
The claims folder should be made 
available to the examining physician for 
review.

The examiner should answer the following 
question:  Is it at least as likely as 
not (50 percent probability or greater) 
that any eye disorder, if found, is 
related to the veteran's period of active 
service?  The examiner should provide 
rationale for this opinion.

3.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any current low back disorder.  The 
claims folder should be made available to 
the examining physician for review.

The examiner should answer the following 
question:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current low back disorder is 
related to the veteran's period of active 
service?  The examiner should provide 
rationale for this opinion

4.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


